Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2019

                                      No. 04-18-00762-CV

                                   Anthony Chijioke NGWU,
                                          Appellant

                                                v.

                                      Vera Amuche TONI,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-19833
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        On December 6, 2018, we ordered appellant to file written proof in this court on or before
December 17, 2018, stating that he has filed a designation of record with the official court
reporter, Judy Busbee-Mata. We advised appellant that if he failed to respond within that time
provided, his brief would be due January 7, 2019 and we would only consider those issues or
points raised in his brief without the aid of a reporter’s record. Appellant has not yet filed a
designation of record; instead, on January 7, 2019, appellant filed a motion requesting an
extension of time of thirty days to file his brief. After consideration, we GRANT the motion and
ORDER appellant to file his brief in this court, with or without a reporter’s record, on or before
February 8, 2019.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court